 


115 HRES 835 EH: 
U.S. House of Representatives
2018-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
2d Session 
H. RES. 835 
In the House of Representatives, U. S., 
 
May 10, 2018 
 
RESOLUTION 
 
 
 
Whereas May 14, 2018, marks the 70th anniversary of the establishment of the State of Israel; Whereas May 11, 2018, marks the 69th anniversary of Israel’s membership in the United Nations; 
Whereas on May 14, 1948, the United States officially recognized Israel as a state; Whereas Israel offers invaluable contributions to the international community, including to the fields of start-up economies, entrepreneurship, cyber security, military weaponry, counter-terrorism, intelligence gathering, airport security, agriculture, water management, arid-zone farming, medical advances, natural gas, and other technologies; 
Whereas in 2000, with the support of the United States Government, Israel was accepted into the Western European and Others Group (WEOG) at the United Nations headquarters in New York, and its membership became permanent in 2004; Whereas in 2013 Israel also became a member of WEOG at the United Nations bodies in Geneva; 
Whereas WEOG membership made possible the election for 2016–17 of Israel’s Ambassador as the chair of the Sixth (Legal) Committee of the General Assembly, and in 2017, Israel’s election to the Executive Board of the United Nations Entity for Gender Equality and the Empowerment of Women (UN Women); Whereas in May 2017, Israel was elected as one of the Vice-Presidents of the United Nations General Assembly; 
Whereas robust bilateral ties with Israel maximizes security, economic, and cultural benefits in the region, increases regional stability and builds confidence with respect to peace negotiations; Whereas Israel maintains diplomatic relations with 158 nations and retains 79 resident embassies, 22 consulates general, and 6 special missions globally; 
Whereas Israel maintains free trade agreements with the United States, members of the European Union, members of the European Free Trade Association, Canada, Turkey, the Czech Republic, the Republic of Slovakia, Poland, Hungary, Mexico, Romania, Bulgaria, and Jordan; Whereas Israel has been designated by the United States Government as a major non-NATO ally; 
Whereas in 2014, the United States Government designated Israel as a major strategic partner; Whereas the United States and Israel have signed three 10-year memoranda of understanding, in which the United States committed to provide $26,700,000,000 between fiscal year 1999 and fiscal year 2008, $30,000,000,000 between fiscal year 2009 and fiscal year 2018, and $38,000,000,000 between fiscal year 2019 and fiscal year 2028; 
Whereas Congress has appropriated amounts in accordance with such memoranda of understanding, reflecting the two countries’ shared priorities in the region and the strength of United States support for maintaining Israel’s qualitative military edge; and Whereas Israel’s involvement as an active member of the community of nations benefits both Israel and the United States, and allies who share common values and promote democratic stability throughout the world: Now, therefore, be it 
 
 That the House of Representatives— (1)encourages equitable treatment of Israel in international fora;
(2)urges United Nations member states to support Israel’s future candidacy for the United Nations Security Council; (3)encourages the diplomatic recognition of the state of Israel and robust engagement with Israel from all United States allies and from governments across the globe; and
(4)reiterates its support for a negotiated settlement leading to a sustainable two-state solution with the democratic, Jewish state of Israel and a demilitarized, democratic Palestinian state living side-by-side in peace and security.  Karen L. Haas,Clerk. 